                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                              Case No.: 4:19-CR-00009-2-FL



UNITED STATES OF AMERICA                  )
                                          )
              vs.                         )
                                          )
                                          )          ORDER
ALCINDAR PHILLIPS,                        )
                                          )
                          Defendant       )



       Upon motion of retained counsel, Myron T. Hill, Jr., for the above referenced defendant, it

is hereby ORDERED that Docket Number 94 be sealed until such time as requested to be unsealed

by Defense Counsel.



       This the 3rd day of April, 2019.



                                              ____________________________________
                                              The Honorable Louise W. Flanagan
                                              United States District Judge
